Citation Nr: 0818453	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-08 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had active service from December 1963 to December 
1965, from January 1966 to July 1985, and additional Reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which granted, in pertinent 
part, the veteran's claim of service connection for diabetes 
mellitus, assigning a 20 percent rating effective May 8, 
2001.  The veteran disagreed with this decision in May 2003.  
He perfected a timely appeal in March 2004.

In October 2006, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In January 2007, the veteran filed a new claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  To date, however, the RO has not 
adjudicated this claim.  Accordingly, a claim of entitlement 
to TDIU is referred back to the RO for adjudication.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected diabetes mellitus is 
manifested by, at worst, a restricted diet and requires 
insulin.




CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in February 2002 and in November 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence showing that his service-connected 
diabetes mellitus had worsened and noted other types of 
evidence the veteran could submit in support of his claim.  
The veteran was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting a higher initial rating than 
20 percent for the veteran's service-connected diabetes 
mellitus.  Thus, any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pursuant to the Board's October 2006 remand, additional 
notice of the five elements of a service-connection claim was 
provided in November 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
response to all of this notice, the veteran informed VA in 
December 2006 that he had no further information or evidence 
to submit in support of his claim.  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although 
complete content-complying VCAA notice was not provided prior 
to the initial RO decision denying the benefits sought on 
appeal, the veteran's claim was readjudicated in a 
Supplemental Statement of the Case issued in September 2007 
after all VCAA notice had been provided.  The September 2007 
SSOC also contained all applicable VCAA and Dingess notice.  
Thus, there has been no prejudice to the appellant and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328; see also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

The veteran's higher initial rating for diabetes mellitus is 
a "downstream" element of the RO's grant of service 
connection for diabetes mellitus in the currently appealed 
rating decision issued in February 2003.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As noted 
above, in February 2002 and in November 2006, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the February 2003 rating decision was 
fully favorable to the veteran on the issue of service 
connection for diabetes mellitus, and because the veteran's 
higher initial rating claim for diabetes mellitus is being 
denied in this decision, the Board finds no prejudice to the 
veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the Veterans Court held that, 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for diabetes mellitus originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  VA also has provided the veteran with 
examinations to determine the current nature and severity of 
his service-connected diabetes mellitus.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that his service-connected diabetes 
mellitus is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected diabetes mellitus is 
evaluated as 20 percent disabling under 38 C.F.R. § 4.119, 
DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2007).

Under DC 7913, a 20 percent rating is assigned for diabetes 
mellitus requiring insulin and restrictive diet or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is assigned for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  The maximum 100 percent 
rating is assigned for diabetes mellitus requiring more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id.

A review of the veteran's service medical records from his 
first period of active service indicates that he denied any 
relevant medical history at his pre-induction (or enlistment) 
physical examination in November 1963.  Clinical evaluation 
was normal.  The veteran's urinalysis was negative for 
albumin or sugar.  The veteran was not treated during his 
first period of active service for diabetes mellitus.  His 
history and clinical evaluation were unchanged at his 
separation physical examination in September 1965.  

A review of the veteran's service medical records from his 
second period of active service indicates that he denied any 
relevant medical history at his enlistment physical 
examination in January 1966.  Clinical evaluation was normal.  
The veteran's urinalysis was negative for albumin or sugar.  
The veteran was not treated during his second period of 
active service for diabetes mellitus.  His clinical 
evaluation was unchanged on periodic physical examination in 
July 1972 and in March 1977.  He denied any history of 
diabetes on two "Dental Patient Medical History" forms 
dated in May 1984 and in May 1985.  The veteran denied any 
relevant medical history at his separation physical 
examination in June 1985.  Clinical evaluation was normal.  
The veteran's urinalysis was negative for albumin or sugar.  

The post-service medical records show that he received 
private outpatient treatment for his diabetes mellitus from 
2000 to 2002.

On VA examination in November 2002, the veteran's complaints 
included diabetes due to in-service exposure to Agent Orange.  
He reported being diagnosed as having diabetes in August 
1995.  He also reported continuing to urinate up to 3 times a 
night and urinating every 4 hours during the day.  His blood 
sugar recently had been fairly well controlled.  The VA 
examiner opined that the veteran's mild diabetic peripheral 
neuropathy involving both lower extremities and diminished 
knee and ankle jerks bilaterally were more than likely 
related to diabetes.  The diagnoses included type II 
diabetes.  

On VA outpatient treatment in December 2006, the veteran 
reported that his blood sugars fluctuated up and down but 
denied any hypoglycemic episodes.  He also reported no 
difficulty urinating and no neuropathy.  The VA examiner 
stated that the treatment plan for the veteran's diabetes 
mellitus included beginning a slow exercise program of 
walking daily as tolerated, a restricted diet with lower 
calorie intake by decreasing what the veteran was eating 
currently by 15 percent, and continued use of insulin.  The 
diagnoses included diabetes mellitus type II, poorly 
controlled.

On VA examination in March 2007, the veteran reported that he 
was on a restricted diet.  He also reported that he walked 
slowly to get some exercise although his activities were 
restricted due to the precipitation of chest pain.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran was on insulin, with 
16 units at bedtime, 5 units before breakfast and lunch, and 
2 units before evening meals.  Physical examination showed 
that he was obese.  The VA examiner stated that the veteran 
currently was on insulin which could contribute to weight 
gain and make diabetes more difficult to control.  The 
assessment included diabetes mellitus, poorly controlled.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial disability rating 
greater than 20 percent for diabetes mellitus.  The medical 
evidence of record shows that the veteran's service-connected 
diabetes mellitus is manifested by, at most, a restricted 
diet and requires insulin for treatment.  There is no medical 
evidence that the veteran's activities are regulated due to 
his service-connected diabetes mellitus.  As the veteran 
reported in March 2007, he walked slowly to get some exercise 
and his activities were restricted due to chest pain.  The 
veteran also denied any hypoglycemic episodes.  The veteran's 
service-connected diabetes mellitus has not required any 
hospitalizations or frequent visits to a diabetic care 
provider.  There is no evidence indicating that the veteran's 
activities required regulation due his diabetes.  Indeed, the 
veteran was encouraged to increase his activity.  Instead, 
the medical evidence shows that the veteran's diabetes 
mellitus requires, at most, insulin and a restricted diet for 
treatment.  This warrants a 20 percent rating under DC 7913.  
See 38 C.F.R. § 4.119, DC 7913 (2007).

There is no evidence that the disability rating assigned to 
the veteran's service-connected diabetes mellitus should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the veteran filed the claim to the present 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


